Case 19-07239   Doc 69   Filed 03/02/21 Entered 03/02/21 13:36:24   Desc Main
                           Document     Page 1 of 4
Case 19-07239   Doc 69   Filed 03/02/21 Entered 03/02/21 13:36:24   Desc Main
                           Document     Page 2 of 4
Case 19-07239   Doc 69   Filed 03/02/21 Entered 03/02/21 13:36:24   Desc Main
                           Document     Page 3 of 4
Case 19-07239   Doc 69   Filed 03/02/21 Entered 03/02/21 13:36:24   Desc Main
                           Document     Page 4 of 4
